 

Case 1:13-cr-00923-LAP Document 177 Filed 05/29/20 Page 1 of 6

Gale L. D'Aloia
2406 Quail Hollow Court, Charleston, SC 29414
Phone: 843.556.1467

29 April 2020

THIRD REQUEST

US District Court
500 Pear! Street
New York, NY 10007

Attn: Judge Loretta A. Preska
Re: 13cr923

Dear Judge Preska:

Please see the attached letter to you dated 8/6/19 and delivered 8/9/19 and a second
request of the following sent on 11/5/19. I am re-sending copies of both it as I have
not yet received a reply to either and am hoping a THIRD request might have someone
expedite this matter.

The misspelling of my first name might not seem important to you but I don't feel this
paperwork is legal unless my name is correct. Since my passport expired while the
courts were holding it, I must now renew it and hesitate starting the process without a
correct NOLLE PROSEQUI not knowing if there is a red flag on my record that would

negate my application.

I know many cases you are handling are much more important to the court system but I
have been under this cloud since 2011 and am trying to get back to the normal life I
used to have. Having correct paperwork is a step in this process

Again, I thank you for any assistance you can give me in this matter.

Sincerely,

  
 

 

 

le L. D’Aloia
Case 1:13-cr-00923-LAP Document 177 Filed 05/29/20 Page 2 of 6

Gale L. D’Aloia
2406 Quail Hollow Court, Charleston, SC 29414
Phone: 843.556.1467

5 November 2019

SECOND REQUEST

US District Court
500 Pearl Street
New York, NY 10007

Attn: Judge Loretta A. Preska

Re: 13cr923 4
Of

Please see the attached letter to you dated 8/6/19 and delivered 8/9/19. I am re-
sending it as I have not yet received a reply and am hoping a second request might have
someone expedite this matter.

Dear Judge Preska:

The misspelling of my first name might not seem important to you but I don't feel this
paperwork is legal unless my name is correct. Since my passport expired while the
courts were holding it, I must now renew it and hesitate starting the process without a
correct NOLLE PROSEQUI not knowing if there is a red flag on my record that would

negate my application.

I know many cases you are handling are much more important to the court system but I
have been under this cloud since 2011 and am trying to get back to the normal life I
used to have. Having correct paperwork is a step in this process

Again, I thank you for any assistance you can give me in this matter.

Sincerely,

Gale ‘Aloia
Case 1:13-cr-00923-LAP Document 177 Filed 05/29/20 Page 3 of 6

Gale L. D’Aloia
2406 Quail Hollow Court, Charleston, SC 29414
Phone: 843,556,1467

6 August 2019

US District Court
500 Pearl Street
New York, NY 10007

Attn: Judge Loretta A. Preska
Re: 13cr923

Dear Judge Preska:

T have been involved in the above-mentioned case since 2011 and it has made my life extremely difficult
since then. Larry Davis (my former boss) was convicted of 4 felony counts but overturned by you on 3
August 2017.

On 3 December 2018 Robert Boone of the DA's office emailed my lawyer, Eric Bernstein, that my case was
being dismissed and paperwork would be filed that day. I never heard any more from them and in March,
2019 someone called from pre-trial services saying they would be returning my passport.

I received a letter dated 27 March 2019 from Records Management stating that for a fee they would send
me certified copies of the Nolle Prosequi - Doc.#153. When I finally received the copies, I found that my
first name had been spelled incorrectly as “Gail instead of “Gale”. Everything I gave the court had my
name correct and due to a clerical error on their part, I am concerned that this paperwork isn't legal in
dismissing my case.

I called the clerk's office and was told they were looking into the problem and how to remedy it. After
waiting almost 2 months I called back to find no one had done anything and I was told I should ask a
supervisor on how to continue. I did speak with supervisor Danny Ortiz who told me all I had to do was write
you a letter requesting paperwork to be revised. He had no answer as to why someone couldn't have told me
that 3 months prior.

Googling my name shows that I'm a felon with no mention that the case had been dismissed. My problems
would be solved if you could correct this paperwork and send it to me.

Thank you for any assistance you can give me in this matter.

Sincerely,

   
 

Case 1:13-cr-00923-LAP Document 177 Filed 05/29/20 Page 4 of 6

Case 1:13-cr-00923-LAP Document 153 Filepkbatartre Raps orr— aig,

| USDC SDNY
H DOCU? PT
BLE: ° Cad Y FIR
it ss
UNITED STATES DISTRICT COURT t NATE Ed id) be
SOUTHERN DISTRICT OF NEW YORK ae se a ee
-~ - - - - - - - -~ - ~ - - ~ - je x
UNITED STATES OF AMERICA NOLLE PROSEQUI
-v.- 13 Cr. 923 (RPP)
GAIL D‘ALOIA,
Defendant.
~--- 5-7 -- - - - Xx

1. The filing of this nolle prosequi will dispose of
this case with respect to GAIL D’ALOIA, the defendant.

Qi On November 22, 2013, an Information was filed in
this case, charging GAIL D’ALOIA, the defendant, with wire fraud
and conspiracy to commit wire fraud in violation of Title 18,
United States Code, Sections 1343 and 1349.

< Based on its review of the facts, the law, and

the District Court’s ruling dated August 3, 2017 (dkt. no. 120),

overturning the convictions in this case of Larry Davis and DCM

Erectors Inc., the Government has concluded that it will no

longer proceed with the prosecution of GAIL D’ALOIA, the

defendant.

 

 

 

 

 
Case 1:13-cr-00923-LAP Document 177 Filed 05/29/20 Page 5 of 6

RS recreate cas ERATIVE ISL TEIEI DUALS ROPES LEE RAL REGEN bi PE et ate

Case 1:13-cr-00923-LAP Document 153 Filed 12/17/18 Page 2 of 2

4. In light of the foregoing, I recommend that an
order of nolle prosequi be filed as to GAIL D/ALOIA, the
defendant, with respect to Informat}. n 13 Cr. 923 (RPP)

4: rh

soauer L. BOONE
Assistant United States Attorney

(212) 637-2208

 

Dated: New York, New York i
Nevembex § , 2018 i

Detambey {

1

i

Upon the foregoing recommendation, I hereby direct,

with leave of the Court, that an order of nolle prosequi be

filed ag to GAIL D’ALOIA, the defendant, with respect to

Information 13 Cr. 923 (RPP).

  

a7 : illo

GEOFFREY/S. BERMAN
United States Attorney
Southern District of New York

Dated: New York, New York
November 3D, 2018

— 7
SO ORDERED: - Ue.
wnccteLi tyoulor

THE HONORABLE LORETTA A. PRESKA
United States District Judge
Southern District of New York

 

Dated: New York, New York
Movember _,_-2018
Decembin (3

 

CERTIFIED AS A TRUE COPY ON | |

THIS pare) _

bdo

BY. fin ‘pif Fea sre ate
( 5 Olek .

(Deputy

 
Case 1:13-cr-00923-LAP Document 177 Filed 05/29/20 Page 6 of 6

Gale L. D’Aloia
2406 Quail Hollow Court
Charleston, SC 29414

  

25 March 2019

US District Court
SDNY

500 Pearl Street
New York, NY 10007

Attn: Records Management

Re: Case #13CR923

To Whom It May Concern:

On December 3, 2018 the District Attorney's office informed my lawyer (Eric Bernstein) all charges
were being dismissed on the above-noted case. | have been waiting since then to be provided with

documentation showing this.

Last week a pre-trial officer called to tell me they had notice the charges were dismissed and they
would be returning my US Passport. This means she received notice of the dismissed charges.
She gave me the case number and transferred my call to your office.

As | live in Charleston, SC, | will not be coming to your office in person so | am writing this letter to
request 2 (two) certified copies of the dismissal paperwork. | was told you would have to review my
request and contact me as to how much you are going to charge me for the copies.

Please contact me at the above mentioned number to give me this information. | can only hope
you will accept a credit card over the phone and not make me mail a check (further delaying my

receiving the paperwork).

Thank you for your assistance in this matter.

Sincerely,

Gale L. D’Aloia
